DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 11/30/2021.
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been amended.
No Claims have been added or canceled.
Claims 1-20 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (US 20190034888), in view of Shen (“Monero Part 1: Key Concepts”, Philip Shen, July 17, 2018).
Regarding claims 1, 8, and 15, Grassadonia discloses:
          a display screen (paragraph [0141], customer device 103 in Fig. 6);
          a button (paragraph [0141], customer device 103 in Fig. 6); 
          a non-transitory computer readable medium comprising instructions (paragraph [0141] of Grassadonia);
          a memory configured to store one or more intructions that when executed by the processor (paragraph [0149] of Grassadonia);
         a processor (paragraph [0149] of Grassadonia) that when executing the one or more instructions is configured to:
          connect to a blockchain storing a financial asset of a user of the computer device in a ledger of the blockchain (By disclosing, “Cryptocurrency networks are commonly associated with a network of parties that cryptographically verify and validate transactions and record transactions on copies of a distributed ledger commonly called the blockchain” (paragraph [0039] of Grassadonia); and “With specific reference to funding a cryptocurrency account, customer 104 may have a balance of cryptocurrency stored in third party digital wallet 212 on customer 104's computing device 103 unrelated to payment service 108 and customer 104 can transfer all or a portion of the balance of the cryptocurrency stored in third party digital wallet 212 to payment service 108 as is well known to those of skill in the art” (paragraph [0052] and Fig. 2 of Grassadonia))(Note: the cryptocurrency ledger 204 of the payment service 108 in the prior art can be the blockchain in the claim); 
         store the financial asset and a value of the financial asset on the computer device for display by a display screen of the computer device (By disclosing, ; 
          transfer the financial asset to the blockchain using the private key (By disclosing, “With specific reference to funding a cryptocurrency account, customer 104 may have a balance of cryptocurrency stored in third party digital wallet 212 on customer 104's computing device 103 unrelated to payment service 108 and customer 104 can transfer all or a portion of the balance of the cryptocurrency stored in third party digital wallet 212 to payment service 108 as is well known to those of skill in the art. Such a transaction requires customer .
           Grassadonia does not expressly disclose:
           confirm that a private key of the computer device has not been used; and
           in response to the confirmation, generate and display a symbol indicating that the private key has not been used.
           However, Shen teaches:
           confirm that a private key of the computer device has not been used (By disclosing, “All these privacy features are fine and dandy, but they don’t handle one of the fundamental issues faced by cryptocurrencies: how to prevent double-spending. That’s where key images come in. Key images prove that the one-time private key x used to sign and send funds at address P has not been used before” (“Key Image” section on Page 14-15 of Shen)); and
           in response to the confirmation, generate and display a symbol indicating that the private key has not been used (By disclosing, “All these privacy features are fine and dandy, but they don’t handle one of the fundamental issues faced by .           
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Grassadonia in view of Shen to include techniques of confirm that a private key of the computer device has not been used; and in response to the confirmation, generate and display a symbol indicating that the private key has not been used. Doing so would result in an improved invention because this would help preventing double-spending, thus increasing the security of the claimed invention (“Key Image” section on Page 14-15 of Shen). 

Regarding claims 3, 10, and 17, Grassadonia discloses:
          transfer a partial value of the financial asset from the computer device to the blockchain based on a request of the user of the computer device (By disclosing, “With specific reference to funding a cryptocurrency account, customer 104 may have a balance of cryptocurrency stored in third party digital wallet 212 on customer 104's computing device 103 unrelated to payment service 108 and customer 104 can transfer all or a portion of the balance of the cryptocurrency stored in third party digital wallet 212 to payment service 108 as is well known to those of skill in the art. Such a transaction requires customer .  

Regarding claims 4, 11, and 18, Grassadonia discloses:
          receive a confirmation of the transfer of the partial value (By disclosing, “With specific reference to funding a cryptocurrency account, customer 104 may have a balance of cryptocurrency stored in third party digital wallet 212 on customer 104's computing device 103 unrelated to payment service 108 and customer 104 can transfer all or a portion of the balance of the cryptocurrency stored in third party digital wallet 212 to payment service 108 as is well known to those of skill in the art. Such a transaction requires customer 104 to transfer an amount of the virtual currency in a message signed by customer 104's private key to an address provided by payment service 108” (paragraph [0052] of Grassadonia); and “after the transfer is reflected in the sender wallet and second wallet, receive confirmation of the transaction from the public block chain.” (Claim 19 of Grassadonia)) ; and 
          reset the value of the financial asset on the computer device to a remaining value (By disclosing, “Once a transaction has been validated, cryptocurrency network can approve the transaction by writing the transaction to the blockchain” (paragraph [0039] of Grassadonia); and “Page 602 illustrates a total amount available (i.e., $380) associated with customer profile 132. Page .  

Regarding claims 5, 12, and 19, Grassadonia discloses:
          display the remaining value of the financial asset on the computer device (By disclosing, “FIG. 9 illustrates a user interface screen 624 showing a user entering a third party digital wallet 212 address associated with the balance of cryptocurrency they would like to transfer into payment service 108” (paragraph [0052], [0123] and Fig. 9 of Grassadonia)).

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (US 20190034888), in view of Shen (“Monero Part 1: Key Concepts”, Philip Shen, July 17, 2018), and further in view of Ramasamy et al. (US 20190303893).
Regarding claims 2, 9, and 16, Grassadonia does not expressly disclose:
          display a symbol that indicates that the computer device does not contain the financial asset.
          However, Ramasamy teaches:
          display a symbol that indicates that the computer device does not contain the financial asset (By disclosing, “the wallet of the user may reflect the transfer of the five tokens to the wallet of the friend, and may indicate a balance of zero” (paragraph [0040] of Ramasamy)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Grassadonia in view of Ramasamy to include techniques of display a symbol that indicates that the computer device does not contain the financial asset.  Doing so would result in an improved invention because this would allow user get notified when the balance reaches zero to remind the user to add values or discard the smart note, thus improving the overall user convenience of the claimed invention.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (US 20190034888), in view of Shen (“Monero Part 1: Key Concepts”, Philip Shen, July 17, 2018), further in view of Tan (US 20060020811), and Winklevoss (US 10068228). 
Regarding claims 6, 13, and 20, Grassadonia does not expressly disclose:
          generate a new key pair in response to the reset; and
          assign the new key pair to the remaining value.
          However, Tan teaches:

         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of transferring a partial value and resetting the value of the financial asset on the computer device to a remaining value, in view of Mu to include techniques of generating a new key pair for every transaction. Doing so would result in an improved invention because there would have no opportunity for the private key to be stolen, copied or reused, thus improving the security of the transaction.
          And Winklevoss teaches:
          assigning a key pair to a remaining digital asset in a digital wallet (By disclosing, “the assets stored in a digital wallet may be accessed with a key pair” (Col 21 lines 65-66 of Winklevoss)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Grassadonia, in view of Winklevoss to include techniques of assigning a new key pair to the remaining value. Doing so would result in an improved invention because this would allow the user use the new one-time key pair to sign messages in a next transaction, so each transaction can utilize a unique key pair, thus improving the security of the transaction. 

Regarding claims 7 and 14, Grassadonia does not expressly disclose:
          assign the private key a status indicating that the private key has not been used based on the reset of the value.
          However, Shen teaches:
          assign the private key a status indicating that the private key has not been used for each one-time private key (By disclosing, “Key images prove that the one-time private key x used to sign and send funds at address P has not been used before” (“Key Image” section on Page 14-15 of Shen)).           
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Grassadonia in view of Shen to include techniques of assign the private key a status indicating that the private key has not been used for each one-time private key. Doing so would result in an improved invention because this would help preventing double-spending, thus increasing the security of the claimed invention (“Key Image” section on Page 14-15 of Shen).
          And Tan teaches:
          a new key pair is generated for every transaction (By disclosing, “The asymmetric key pairs are thus generated for every transaction and the private keys are irretrievable deleted one the digital signatures are generated” ([0059] of Tan)).
assign the private key a status indicating that the private key has not been used for each one-time private key in view of Tan to include techniques of assign the private key a status indicating that the private key has not been used based on the reset of the value. Doing so would result in an improved invention because this would help preventing double-spending in each transaction, thus increasing the security of the claimed invention.

Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are not persuasive. 
Applicant firstly argues that the presented prior art does not disclose “"a processor that when executing the one or more instructions is configured to ... connect to a blockchain storing a financial asset of a user of the computer device in a ledger of the blockchain ... [and] ... store the financial asset and a value of the financial asset on the computer device for display by a display screen of the computer device", as recited by amended claim 1.”  The Examiner, respectfully disagrees. The Examiner notes that Grassadonia discloses that “With specific reference to funding a cryptocurrency account, customer 104 may have a balance of cryptocurrency stored in third party digital wallet 212 on customer the transferred cryptocurrency (data with address provided for receipt of transaction and a balance of cryptocurrency transferred in transaction) is stored in payment service 108's cryptocurrency wallet 215” in paragraph [0054], which means digital wallet can store both the value of the cryptocurrency and the cryptocurrency asset itself. Grassadonia also discloses “display by a display screen of the computer device” in Fig. 9, Fig 10A, Fig. 10B, paragraph [0052] and [0124]-[0128]. 
Applicant also argues that Shen does not teach “"a processor that when executing the one or more instructions is configured to ... in response to the confirmation [that a private key of the computer device has not been used] generate and display a symbol indicating that the private key has not been used"”. The Examiner, respectfully disagrees. The Examiner notes that Shen teaches “All these privacy features are fine and dandy, but they don’t handle one of the fundamental issues faced by cryptocurrencies: how to prevent double-spending. That’s where key images come in. Key images prove that the one-time private key x used to sign and send funds at address P has not been used before”; and a key image I is generated based on a one-time private key (“Key Image” section on Page 14-15 of Shen), which means the key image itself, .           
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150262176 to Langschaedel for disclosing a system and method for transacting bitcoin.
US 20150324789 to Dvorak for disclosing virtual wallets used to store and execute transactions using cryptocurrency.
US 20180025442 to Isaacson for disclosing processing cryptocurrency payments via a payment request application programming interface. 
“CryptoNote v 2.0” (Nicolas van Saberhagen, Oct 17, 2013) to Saberhagen for disclosing Cryptonote. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUAN ZHANG/Examiner, Art Unit 3685       

/JAY HUANG/Primary Examiner, Art Unit 3619